Citation Nr: 1612254	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-04 229	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected post kidney transplant glomerulonephritis.

2.  Entitlement to service connection for a low back disability, to include as secondary to post kidney transplant glomerulonephritis.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2015, the case was remanded for additional development.  [The April 2015 Board decision dismissed the issue of entitlement to SMC based on the loss or loss of use of both kidneys, and that issue is no longer before the Board].

The issues seeking an effective date prior to March 13, 2009 for the award of helpless child benefits for the Veteran's son (R.S.) (raised in an April 2013 written statement), entitlement to SMC based on the loss of use of the left upper extremity (raised in a February 2016 VA Form 21-526EZ), entitlement to SMC based on the loss of use of the buttocks(raised in a February 2016 VA Form 21-526EZ), and entitlement to a rating in excess of 10 percent for systemic osteoporosis of the left hip (raised in a February 2016 VA Form 21-526EZ) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Left Hand Disability and for Low Back Disability

Pursuant to the Board's April 2015 remand, in June 2015 the Veteran underwent an orthopedic examination in order to ascertain the nature and likely etiology of any current left hand and low back disabilities; the diagnoses were neuropathy of the left hand from carpal tunnel syndrome and lumbar disc disease with surgery and radiculopathy.  Regarding etiology, the VA examiner opined that the Veteran's current left hand and low back disabilities were less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected post kidney transplant glomerulonephritis.  For rationale, the VA examiner noted: "The [V]eteran's glomerulonephritis did not cause or aggravate his left hand condition, which was a result of neurologic damage, and it did not cause or aggravate his low back condition, which was a result of disc degeneration and spinal stenosis."  However, the VA examiner did not specifically address the impairment/effects (on the left hand and on the low back) of the Veteran's 25-year history of dialysis for his service-connected kidney disease, as was requested in the Board's April 2015 remand.  An addendum medical opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

SMC Based on Need for Aid and Attendance

Pursuant to the Board's April 2015 remand, a May 2015 AOJ letter asked the Veteran to authorize the release of any private treatment records pertaining to his claimed disabilities, to include all records from American Home Health Agency since 2010 (as he had testified at the February 2015 hearing that from 2010 to the present he had been receiving private in-home care from American Home Health Agency - consisting of someone coming to his home a certain number of hours per week to assist him with bathing, transfers, shaving, laundry, and other required assistance).  Later in May 2015, the Veteran submitted authorization forms for several private treatment providers, including American Home Health Agency; however, he only authorized the release of records from American Home Health Agency since November 2014, and therefore no records prior to that date could be secured by VA.  On remand, he should be asked to provide authorization for VA to obtain all records from American Home Health Agency since 2010, and advised that without his cooperation the appeal may be processed under 38 C.F.R. § 3.158(a).

Also pursuant to the Board's April 2015 remand, the Veteran was afforded an aid and attendance examination in June 2015; after an August 2015 supplemental statement of the case (SSOC) readjudicated the claims of service connection for a left hand disability and a low back disability, and the claim for SMC based on the need for aid and attendance, he underwent another aid and attendance examination (in January 2016, as documented by a VA Form 21-2680).  Neither examiner opined whether the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  An addendum medical opinion addressing this critical question is needed.  See Stegall, 11 Vet. App. at 268, 271.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for the disabilities for which service connection is sought, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment (and all records pertaining to his private in-home care from American Home Health Agency since 2010).  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.

The Veteran should be advised that his cooperation is paramount, as without it, VA will be unable to obtain critical pertinent treatment records.  Specifically, he should be advised that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought for the issues on appeal before those issues are processed under 38 C.F.R. § 3.158(a).

2.  The AOJ should return the record to the VA examiner who conducted the June 2015 orthopedic and aid and attendance examinations for review and an addendum opinion.  The provider should review the entire record (to include this remand) and provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's current left hand disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by the Veteran's 25-year history of dialysis for his service-connected post kidney transplant glomerulonephritis?

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's current low back disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by the Veteran's 25-year history of dialysis for his service-connected post kidney transplant glomerulonephritis?

(c) Is the Veteran so helpless as to be in need of regular aid and attendance, and if so, is such helplessness due to his service-connected disabilities?  [His service-connected disabilities now include: glomerulonephritis, status post kidney transplant, to include scars; renal osteodystrophy of the right shoulder; renal osteodystrophy of the left shoulder; glaucoma; hypertension; systemic osteoporosis of the left hip; systemic osteoporosis of the right hip; hyperparathyroidism, status post parathyroidectomy; decreased bone densities; and sterility.]

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

If the VA examiner who conducted the June 2015 examinations is unavailable to provide the opinion sought, the AOJ should arrange for the entire record to be reviewed by another appropriate medical provider who can provide the opinions sought.

If further examination of the Veteran is deemed necessary to provide the requested opinions, such examination should be scheduled.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal of service connection for a left hand disability and for a low back disability, followed by readjudication of the claim for SMC based on the need for aid and attendance.  If any claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

